              Case 4:17-cv-03571-JSW Document 44 Filed 11/14/18 Page 1 of 3


 1   Matthew T. Cagle (CA SBN 286101)
 2   mcagle@aclunc.org
     AMERICAN CIVIL LIBERTIES UNION
 3   FOUNDATION OF NORTHERN CALIFORNIA, INC.
     39 Drumm Street
 4   San Francisco, CA 94111
     Tel: (415) 621-2493
 5
     Fax: (415) 255-8437
 6
     Patrick Toomey (admitted pro hac vice)
 7   ptoomey@aclu.org
     Anna Diakun (admitted pro hac vice)
 8   adiakun@aclu.org
     AMERICAN CIVIL LIBERTIES UNION
 9
     FOUNDATION
10   125 Broad Street, 18th Floor
     New York, NY 10004
11   Tel: (212) 549-2500
     Fax: (212) 549-2654
12
     Attorneys for Plaintiffs
13

14                                   UNITED STATES DISTRICT COURT

15                              FOR THE NORTHERN DISTRICT OF CALIFORNIA

16                                  SAN FRANCISCO-OAKLAND DIVISION
17
     AMERICAN CIVIL LIBERTIES UNION OF                  )   Case No. 4:17-cv-03571 JSW
18   NORTHERN CALIFORNIA; AMERICAN                      )
     CIVIL LIBERTIES UNION; AMERICAN CIVIL              )   NOTICE OF WITHDRAWAL OF
19   LIBERTIES UNION FOUNDATION,                        )   COUNSEL LINDA LYE AND
                                                        )   [PROPOSED] ORDER
20                                 Plaintiffs,          )   PERMITTING WITHDRAWAL
                                                        )
21                  v.
                                                        )
22   DEPARTMENT OF JUSTICE,                             )   The Honorable Jeffrey S. White
                                                        )
23                                 Defendant.           )
24

25

26
27

28

     NOTICE OF WITHDRAWAL OF COUNSEL LINDA LYE AND [PROPOSED] ORDER PERMITTING WITHDRAWAL
     ACLU of N. Cal., et al. v. DOJ, Case No. 4:17-cv-03571 JSW
              Case 4:17-cv-03571-JSW Document 44 Filed 11/14/18 Page 2 of 3


 1          TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 2          PLEASE TAKE NOTICE that, pursuant to Local Rule 11-5, Linda Lye hereby withdraws
 3   as counsel of record for Plaintiffs American Civil Liberties Union of Northern California,
 4   American Civil Liberties Union and American Civil Liberties Union Foundation in the above-
 5   captioned matter. The reason for withdrawal is that Ms. Lye will be ending her employment at
 6   the American Civil Liberties Union Foundation of Northern California.
 7          Please remove the following from your service list:
             LINDA LYE (SBN 215584)
 8
             39 Drumm Street
 9           San Francisco, CA 94111
             Telephone: (415) 621-2493
10           Facsimile: (415) 255-8437
             Email: llye@aclunc.org
11
            All other counsel on the pleadings remain as counsel for Plaintiffs.
12

13
     Dated: November 14, 2018                            By: /s/ Matthew Cagle
14                                                       Matthew Cagle
15                                                       AMERICAN CIVIL LIBERTIES UNION
                                                         FOUNDATION OF NORTHERN
16
                                                         CALIFORNIA
17                                                       39 Drumm Street
                                                         San Francisco, CA 94111
18                                                       Tel: (415) 621-2493
                                                         Fax: (415) 255-8437
19
                                                         Patrick Toomey (admitted pro hac vice)
20                                                       Anna Diakun (admitted pro hac vice)
                                                         AMERICAN CIVIL LIBERTIES UNION
21                                                       FOUNDATION
                                                         125 Broad Street, 18th Floor
22                                                       New York, NY 10004
                                                         Tel: (212) 549-2500
23                                                       Fax: (212) 549-2654
24
                                                         Attorneys for Plaintiffs
25

26
27

28

     NOTICE OF WITHDRAWAL OF COUNSEL LINDA LYE AND [PROPOSED] ORDER PERMITTING WITHDRAWAL
     ACLU of N. Cal., et al. v. DOJ, Case No. 4:17-cv-03571 JSW
                                                     1
              Case 4:17-cv-03571-JSW Document 44 Filed 11/14/18 Page 3 of 3


 1   IT IS SO ORDERED,
 2

 3

 4   Dated: November 14, 2018                            _____________________________
                                                         JEFFREY S. WHITE
 5
                                                         United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

     NOTICE OF WITHDRAWAL OF COUNSEL LINDA LYE AND [PROPOSED] ORDER PERMITTING WITHDRAWAL
     ACLU of N. Cal., et al. v. DOJ, Case No. 4:17-cv-03571 JSW
                                                     2
